AGREEMENT

between

The United Steelworkers of America
International Union, AFL-CIO, CLC,
Cherokee Local No. 417-G

and

Cherokee Nitrogen Division
Of El Dorado Chemical Company



November 12, 2004 to November 11, 2007



CONTENTS

Page No.

AGREEMENT (Preamble) 1 ARTICLE 1 - RECOGNITION 1 ARTICLE 2 - PURPOSE 1 ARTICLE 3
- MANAGEMENT RIGHTS CLAUSE 2 ARTICLE 4 - WORK GROUPS 2 ARTICLE 5 - SENIORITY 4
ARTICLE 6 - POSTING AND FILLING JOB BIDS 5 ARTICLE 7 - REDUCTION IN FORCE AND
RECALL 6 ARTICLE 8 - SCHEDULE CHANGE 8 ARTICLE 9 - HOURS OF WORK 8 ARTICLE 10 -
OVERTIME 8 ARTICLE 11 - 12-HOUR SHIFT AGREEMENT 12 ARTICLE 12 - ABSENCES 12
ARTICLE 13 - WAGES 13 ARTICLE 14 - SHIFT DIFFERENTIAL 14 ARTICLE 15 - VACATIONS
14 ARTICLE 16 - HOLIDAYS 16 ARTICLE 17- FUNERAL LEAVE PAY 17 ARTICLE 18 - JURY
DUTY 17 ARTICLE 19 - PAYDAY 18 ARTICLE 20 - MEAL ALLOWANCE PROVISIONS 18 ARTICLE
21 - WORKMAN'S COMMITTEE 19 ARTICLE 22 - GRIEVANCE PROCEDURE 19 ARTICLE 23 -
LEAVE OF ABSENCE 21 ARTICLE 24 - MILITARY SERVICE 22 ARTICLE 25 - SAFETY AND
HEALTH 22 ARTICLE 26 - DESCRIMINATION 23

 

ARTICLE 27 - BULLETIN BOARDS 23 ARTICLE 28 - SICKNESS BENEFITS 23 ARTICLE 29 -
DISCHARGE 24 ARTICLE 30 - GENERAL 25 ARTICLE 31 - AUTHORIZED DEDUCTION 25
ARTICLE 32 - SAVINGS CLAUSE 26 ARTICLE 33 - STRIKES AND LOCKOUTS 26 ARTICLE 34
-TERM 26     APPENDIX "A" (Wage Rates) 30 APPENDIX "B" (12-Hour Continuous Shift
Operations Agreement) 31 APPENDIX "C" (401(k) Savings Plan) 33 APPENDIX "D"
(Alcohol and Drug Control Policy)  

34

 

LETTER OF UNDERSTANDING

(Red Circle Personnel)  

35

 

 

AGREEMENT

This Agreement was made and entered into this twelfth day of November, 2004, by
and between Cherokee Nitrogen Company, Cherokee, Alabama, hereinafter called the
"Company" and The United Steelworkers of America International Union AFL-CIO,
CLC on behalf of its Local Union 417-G, hereinafter called the "Union."

ARTICLE 1

RECOGNITION

Due to the Company's hiring individuals, all of which were previously employed
in the Cherokee Nitrogen facility, where the Company currently operates, the
Company has recognized The United Steelworkers of America International Union
AFL-CIO, CLC and its Local Union No. 417-G, hereinafter called the "Union," for
purposes of pay, wages, hours of work, and other terms and conditions of
employment for employees in the following unit: all hourly-paid production and
maintenance employees at the Company's Cherokee, Alabama plant, but excluding
journeyman electricians and instrument person, their apprentices and/or
electrician or instrument mechanics helpers, clerical employees, professional,
technical, managerial, and confidential employees, guards, and supervisors as
defined in the Act.

Whenever reference is made to a particular gender in this Agreement, it is
understood that the reference applies equally to both male and female employees.

ARTICLE 2

PURPOSE

A.

The parties hereto mutually agree that there is concern for the future of the
Company and its ability to compete in a the nitrogen fertilizer industry because
of factors over which neither the Union nor the Company have control, including
but not limited to foreign competition, excess domestic production capability,
natural gas prices, and the cyclical nature of product utilization by consumers.
Each agrees that our mutual goal is to provide the highest quality product and
service at a competitive price, and to assure the effective flexibility in the
utilization and skills of all employees.



B.

It is the intent and purpose of the parties hereto that this Agreement shall
promote and improve the industrial and economic relationship between the Company
and the Union, and shall set forth herein rates of pay, hours of work, and
working conditions of employment to be observed between the parties hereto.



C.

It is recognized by both parties that they have a mutual interest and obligation
in maintaining friendly cooperation between the Company and the Union which will
permit safe, economical, and efficient operation of the plant.



D.

All written Letters of Agreement which are dated prior to the effective date of
this contract are null and void unless specifically added to this contract.



ARTICLE 3

MANAGEMENT RIGHTS CLAUSE

The Union expressly recognizes that the Company has the exclusive responsibility
for and authority over (whether or not the same was exercised heretofore) the
management, operation, and maintenance of its facilities and, in furtherance
thereof, has,

subject to the terms of this agreement, the right to determine policy affecting
the selection, hiring, and training of employees: to direct the work force and
to schedule work: to institute and enforce reasonable rules of conduct, to
assure discipline, and efficient operation: to determine what work is to be
done, what is to be produced and by what means; to determine the quality and
quantity of workmanship; to determine the size and composition of the work
force; to determine the allocation and assignment of work to employees; to
determine the location of business, divisions, and subdivisions thereof; to
arrange for work to be done by other companies or other divisions of the
Company; to alter, combine, or eliminate any classification, operation, service,
or department; to sell, merge, or discontinue the business or any phase thereof;
provided, however, in the exercise of these prerogatives, none of the specific
provisions of the Agreement shall be abridged.



The Company will not use the vehicle of subcontracting for the sole purpose of
laying off employees or reducing the number of hours available to them.

ARTICLE 4

WORK GROUPS



A.

Grandfathering and red circle personnel are covered in a Letter of
Understanding.



B. OPERATIONS SKILL ADVANCEMENT/ON-THE-JOB TRAINING.

1.

In the interest of maintaining and improving operating efficiencies, the
following is the standard for inception and advancement.



2. Levels of advancement are as follows:

a. Trainee

- If a new hire cannot complete the qualifications according to the following
schedule, they will be terminated.



b. Chemical Operator 1

- Required to pass necessary requirements as determined by management, for one
(1) assignment which will include written and oral examinations and
demonstration of job proficiency. Must qualify within 240 hours of training on
day shift.



c. Chemical Operator 2

- Required to qualify by passing the second assignment by written and oral
examinations, and demonstration of job proficiency. Must qualify within one (1)
year after passing Operator 1 qualifications.



d. Chemical Operator 3

- Required to pass all area assignment written and oral examinations within an
area, and by demonstrating job proficiency on all assignments. Must qualify
within one (1) year after passing Operator 2 qualifications.



e. Chemical Operator 4 -

Required to pass all area assignment written and oral examinations within an
area, and by demonstrating job proficiency on all assignments. Must qualify
within eighty (80) calendar days after passing Operator 3 qualifications and be
certified as having completed Cherokee Nitrogen training programs.



3.

JOB BIDS.



> > a. Job bids will be made to a primary assignment and shift. The senior
> > bidder will be awarded the job as a trainee or  
> >    based on Article 4, Section B.2 qualifications. The company will no
> > longer canvass bidders to determine acceptance.

b

. An employee will be allowed one (1) successful bid per six (6) month period.



> > c.

An employee who is awarded a job for which he/she is previously qualified will
be provided 84 hours of refresher
   training.



d.

Vacancies will be filled on the basis of plant seniority. Fulfillment of
assignment requirements by the successful bidder will be determined by
management. Bid acceptance will require that the successful bidder qualify on
the Chemical Operator Level 1 within 240 training hours. Prior training and
experience will allow generally for a shorter training time to pass the exams
for the next operator level.





C. ROUTE OF ADVANCEMENT - OPERATIONS.

Switch

Ammonia

Acid

Urea

Nitrate

Crews

Chemical Operator 4

X

X

X

X

(1)*

Chemical Operator 3

X

X

X

X

(1)*

Chemical Operator 2

X

X

X

X

X

Chemical Operator 1

X

X

X

X

X

Trainee

New Hire after 8/31/94

X

X

X

X

X

(1)*To qualify for this level, the switching and rail crew members must qualify
for the shipping, bagging, and load-out of products in the Nitrate and Urea
areas.

D. MAINTENANCE WORK GROUPS.

1.

In the interest of maintaining and improving plant on-stream time, the following
is the standard for maintenance inception and advancement:



2.

The Company will provide on-the-job training necessary to acquire job skills at
each level. Levels of advancement are as follows:



a. Maintenance Trainee

- A new hire will be required to pass the skill levels established August 31,
1994 (document entitled "Training Program - General Mechanic") in order to
advance to Maintenance Level 1. A new hire who does not complete the
qualifications will be terminated. Must successfully complete and pass written
and practical factors tests, as determined by Management.



b. Maintenance Level 1

- Must be qualified and proficient in one (1) major skill as determined by
management, and must pass written and practical factors tests, as determined by
Management, (i.e. General Mechanic, Certified Welder, Machinist, Auto Mechanic,
Millwright, etc.).



c. Maintenance Level 2

- Must be qualified and proficient in two (2) major skills, and written and
practical factors tests, as determined by Management.



d

. Maintenance Level 3 - Must be qualified and proficient in three (3) major
skills, and written and practical factors tests, as determined by Management.



e

. Maintenance Level 4 - Required to be a Level 3 and certified by written and
practical factors tests, as determined by Management.



E.

ROUTE OF ADVANCEMENT - MAINTENANCE.





Maintenance Level 4

Maintenance Level 3

Maintenance Level 2

Maintenance Level 1

Mechanic 3rd Year Trainee

Mechanic 2nd Year Trainee

Mechanic 1st Year Trainee

Maintenance Trainee

Training program guidelines to become a general mechanic shall be those as
described in 4D 2(a) identified in the document, Training Program "General
Mechanic" established August 31, 1994, and updated August 15, 1999.

The current operating practice is to assign employees to one of the following
areas:

Maintenance Area

Ammonia Area

Nitric Acid/Utilities

Nitrate

Urea

ARTICLE 5

SENIORITY



The purpose of this Article is to define and describe the seniority provisions
which will govern the seniority status of employees within the bargaining unit.

A

. Employees who were hired by Cherokee Nitrogen Company on November 1, 2000
shall have their plant seniority date based on date of original employment at
the plant. Such seniority may be used for vacation eligibility and seniority
rights.



B.

The only type of seniority, which will be considered under this Agreement, is
plant seniority.



C.

A new employee screened and hired to become a regular full-time employee shall
not acquire seniority rights until he/she has been employed by the Company for a
period of sixty-five (65) continuous active work days within a period of six (6)
months. Until such time as an employee has acquired seniority rights, he/she
shall be considered a probationary employee and may be laid off or terminated
without recourse, and the Company shall be under no obligation to rehire
him/her. When employees have identical plant seniority, the order of seniority
placement shall be determined alphabetically.



D.

The seniority of an employee shall be considered broken, all rights forfeited,
and there shall be no obligation to rehire him/her for any one of the following
reasons:



1.

If the employee voluntarily quits.



2. If the employee is discharged for just cause.

3. If the employee is away from work for a period of 24 months or length of
previously accrued service, whichever is less, for any reason other than illness
or injury. In those cases the period of time will be a maximum of three (3)
years or length of previously accrued service, whichever is less.

4.

Subject to paragraph 3 above, if an employee who has been laid off does not
return to work within (10) ten calendar days after the postmark date of a
registered or certified letter form the Company, addressed to his / her last
known address as shown on the Company's records. It is the employee's obligation
to keep the Company informed of his / her correct current address.



Employees who are unable to report within this ten (10) calendar day period
because of sickness or accident will, subject to paragraph 3 above and in that
event be recalled to any vacancy during any subsequent recall action.

E.

If a member of the bargaining unit is promoted to a supervisory or salaried
position from an hourly-paid job, he/she shall lose all of his/her seniority in
the bargaining unit.



F.

A complete seniority list of all active employees shall be posted in each
department on the bulletin board within thirty (30) days after signing of this
Agreement, and revised quarterly.



ARTICLE 6

POSTING AND FILLING JOB BIDS

Permanent vacancies will be filled on the basis of plant-wide seniority. Such
vacancies will be posted on the bulletin board for six (6) calendar days for
plant-wide bid. The posting shall indicate the primary assignment and shift. The
senior bidder will be awarded the job. The Company will no longer canvass
bidders to determine acceptance. In considering bids, management will take into
consideration seniority, qualifications, skill, and ability of the employee
bidding. When all of the factors, which constitute ability, are relatively
equal, then plant seniority shall determine the filling of the vacancy.

An employee who is being laid off from his/her job at the time that a posting is
in effect can bump to the job which is posted without bidding in accordance with
Article 7, and he/she can keep the job if he/she is senior to the bidder and
he/she qualifies. An employee called in from layoff to fill a job while it is
posted for bidding must go to the open job when the bidding is completed unless
he/she bid for the job and is the senior bidder. If there are no bidders for the
job he/she will remain in the job. When employees are being recalled from a
layoff, which was caused by a unit production cutback (or shutdown), all
employees who have adequate seniority to be recalled are eligible to bid for job
openings.

If an employee took a voluntary layoff at the time of the shutdown, but he/she
has enough seniority to be on the recall list, he/she will have bid rights just
as others in the seniority group being recalled, provided that the job for which
he/she holds recall right is open. However, filling of a job in either of the
above manners will be regulated by the following:

A.

No employee will be granted a trial period if he/she does not have a reasonable
expectancy of demonstrating the qualifications required by the job. If within
the preceding six (6) months an employee has refused training on the job, or
he/she has been disqualified on this job, he/she shall not be permitted to bid.



B.

The successful bidder shall be given up to 240 hours of training. If an employee
has been previously qualified in the job, he/she will be provided 84 hours of
refresher training. In determining whether an employee has become qualified, the
results of written and/or practical tests (which meet Federal guidelines) will
be among the factors given consideration. If an employee is already qualified or
becomes qualified in less than fifteen (15) work days, he/she will be so
informed by management.



C.

During the period of posting, the Company will fill the job on a temporary
basis, not to exceed 35 working days, unless prevented from doing so by
extenuating circumstances.



D.

When a temporary job is posted in operations, the employee who gets the job will
share overtime in that area. When the permanent employee returns, all temporary
employees will return to their regular (last permanent classification) jobs.



When a temporary job is posted and the regular employee does not return to the
job, the temporary

employee shall become permanent in that classification.

E.

When a permanent vacancy exists in the maintenance department, it shall be
filled by plant seniority based on journeyman skills required.



 

ARTICLE 7

REDUCTION IN FORCE AND RECALL



A.

Should it become necessary to lay off employees, the Company shall advise the
Union of such layoff at least twenty-four (24) hours in advance. It is
understood that this provision shall not apply if the layoff is caused by
emergencies or by conditions beyond the Company's control.



B. It is understood the Company shall have the right to retain sufficient
numbers of qualified personnel and in such event may assign personnel to
particular shifts where required, temporarily, for training.

> > C.

Reductions-in-force and recalls shall be on the basis of plant seniority as
outlined below:



1.

If a layoff is for twenty-one (21) days or less, the employee can take a
voluntary layoff with recall rights or bump to any job for which he/she is
qualified; however, if no junior employee is available to bump, the employee
cannot take a voluntary layoff.



2.

Employees who took a voluntary layoff for recall or were laid off, and the
reduction in force exceeds twenty-one (21) days, the employee shall be recalled
and exercise his/her bump rights as outlined in paragraph (7) below.



3.

Employees who choose to take a layoff rather than bump to another job can only
be recalled to the job the employee was working at the time of the layoff. The
different classifications in production constitute usual jobs as referred to in
Article 7, Section C.5. Shift assignments are not recognized in considering
usual job. In maintenance, the classifications, as listed in Appendix "A"
Maintenance, are the basis for determining usual job, with no consideration
given to area of assignment.



4.

When the number of shifts in a particular job are being reduced, the junior
employee(s) will be given a bump notice and the remaining senior employee(s)
will select shift preference based on seniority.



5.

The employee's "usual job" is the only job for which the employee can be
recalled and only a job different from the employee's present "usual job," by
the same definition as is used for recall, can be used as a basis for refusing
to bump. For example, a control operator on "A" shift could not refuse to bump a
control operator on "C" shift. The same operator could not refuse recall to any
control operator job, regardless of shift.



6.

An employee who has taken a voluntary layoff shall have the option to be
recalled, to an entry level vacancy, if the employee's usual job has not
reopened within a period of six (6) months from the date the layoff began. The
employee must be qualified for the work and pass a physical examination to be
eligible to return. If the employee's usual job has not reopened for a period of
twelve (12) months from the date that employee was placed on layoff, the
employee shall have option to bump the lowest seniority employee who is in a job
for which the employee on layoff was previously qualified, and assume that
employee's job. To be eligible to bump to this job, the employee must pass a
physical examination. If the employee elects not to return after twelve (12)
months, the seniority of this employee shall be considered broken, all rights
forfeited and there shall be no obligation to rehire the employee, consistent
with Article 5 of this agreement.



7. If a layoff is for twenty-one (21) days or more, the employee can either take
a voluntary layoff with recall rights in accordance with (1) above, or bump to a
job for which he/she is qualified or he/she may bump a junior employee and
receive a twenty (20) -work-day qualification period or 84 hours if previously
qualified in the job. To receive the twenty (20)-day qualification period the
employee must demonstrate within the first three (3) work days the ability to
learn this job within the twenty (20)-day qualification period. The employee
will only be expected to qualify on the job that he/she bumps to in the twenty
(20) work day qualification period. Such training will be provided on the day
shift when practical. If the employee does not demonstrate the ability within
three (3) work days or fails to qualify within twenty (20) days, he/she shall be
disqualified and laid off and the incumbent employee shall remain in the job.

8.

During the qualification period, the bumping employee shall receive the rate for
the last job on which the employee was qualified.



9.

It is understood that in Maintenance, if the bumping employee is a Maintenance
Level 4, the bumping employee must have the journeyman skills of the employee
he/she bumped after the qualification period.



10.

In accordance with paragraph (7), in a given layoff, if a senior employee is
laid off without an opportunity to bump and a junior employee is left in the
plant at the end of the bump/qualification period, the senior employee will be
recalled with bump rights.





ARTICLE 8

SCHEDULE CHANGE

The Company shall give an employee thirty-six (36) hours notice of change in the
regular work schedule (this notice shall be posted by 2:00 p.m. on the first day
of the thirty-six (36) hours notice), and sixteen (16) hours' notice of return
to the employee's regular work schedule, except where rescheduling is required
due to lack of raw materials, labor difficulty, acts of God, or any other
occurrence beyond the Company's control. If the Company fails to give such
notice, except where excused in the preceding sentence, the Company shall pay
one and one- half (1-1/2) times the affected employee's regular straight-time
rate for hours worked on the first day after such change in schedule. If there
are any changes in present work schedules for non-shift workers, assignments
will be made on the basis of seniority, where practical. The foregoing in no way
precludes the Company from making changes in the work schedules according to
operational and maintenance needs.

ARTICLE 9

HOURS OF WORK



A.

The established workweek begins at 6:00 a.m. on Monday and ends at 6:00 a.m on
the following Monday. For the purpose of computing overtime, the normal workweek
shall be forty (40) hours and the normal workday shall be eight (8) hours. This
is not to be considered a guarantee of eight (8) hours a day or forty (40) hours
a week.



B. Under the present operating requirements, the normal schedule for eight (8)
hour shift workers shall be organized into three (3) consecutive eight (8) hour
shifts as follows:

First shift 6:00 a.m. to 2:00 p.m.

Second shift 2:00 p.m. to 10:00 p.m.

Third shift 10:00 p.m. to 6:00 a.m.

Under the present operating requirements the normal schedule for maintenance
workers shall be:

7:00 a.m. to 11:00 a.m.

11:30 a.m. to 3:30 p.m.

When an employee is instructed or scheduled to report for work and so reports
and reports on time, the employee shall be guaranteed four (4) hours of work if
he/she is put to work, and if no work is available for them to perform, the
employee shall receive pay for four (4) hours' work at their regular hourly rate
of pay, except in case of fire, flood, power breakdown, or other conditions
beyond the control of Management. At the Company's discretion, an employee
instructed or scheduled to report for work may be assigned to any work available
which the employee is capable of performing in lieu of their being released if
there is no work for them to do in their usual occupation.

ARTICLE 10

OVERTIME



A.

The basic work day shall be eight (8) hours. The basic work week shall be forty
(40) hours. Overtime shall be paid at the rate of one and one-half (1-1/2) times
the regular rate of pay for all hours worked in excess of forty (40) hours per
week, or in excess of eight (8) hours in a twenty-four (24)-hour period
beginning at the start of the employee's regular scheduled shift, except that
this provision shall not apply in the case of a regularly scheduled shift
change. Overtime payment shall be made on the basis of either daily or weekly
overtime, whichever results in the greater pay, but there shall be no pyramiding
or duplication of daily and weekly overtime.



B

Any employee who is called out to perform work outside their scheduled working
hours shall be paid for all time worked pursuant to such call-out, at one and
one-half (1-1/2) times his regular rate of pay and will be guaranteed a minimum
of four (4) hours' work. An employee on call-out shall not be required to do
work other than the job or jobs they were called out to perform unless there is
additional emergency work that occurs. The employee will be paid time and one-
half (1-1/2) for the actual hours worked on this additional work. To be eligible
for call-out, an employee must have a telephone in their residence and notify
their foreman of any changes in their telephone number. The Company has no
obligation to call an employee at any telephone number other than their
residence telephone for call-outs, changing of working schedule, or for any
other reason.



C.

When an employee moves from one overtime group to another, the number of their
overtime hours will be adjusted up or down to equal the average of the new
group. Previously qualified employees will also retain eligibility for overtime
in previously qualified groups for one (1) year. Employee will receive the
higher rate of pay of the two jobs when filling the overtime in another area.



D.

Premium pay provided for herein shall not be pyramided on premium pay payable
under any other article or section of this Agreement.



E.

All overtime hours refused will be charged or added to an individual's overtime
hours on the basis of twice (2) the number of hours actually paid to the
employee who accepted the work. If charged overtime on a double-time shift is
worked, only the overtime paid will be charged.



F.

It is considered inappropriate in the scheduling of employees to hold over more
than eight (8) hours after any regular eight- hour shift, or to plan work where
employees must be scheduled more than twelve (12) hours per day, or holdover
more than 4 hours on a 12 hour shift. Every effort should be made to anticipate
relief requirements of employees in advance of the time required.



G

. If an employee believes he or she has been bypassed for overtime, at the
employee's or union's request, the employee or union and his or her supervisor
will examine the overtime records and if they agree that a bypass occurred,
preference for overtime will be given to the employee, as soon as it is
practical.



H.

All temporary vacancies will be offered to the qualified operator lowest in
overtime hours in that area. It is the Work Group's responsibility to fill the
vacancies. Employees who are on duty who refuse to accept holdover overtime
assignments to vacancies shall be subject to disciplinary action. Such
assignments shall be deemed as mandatory. The Company shall have the right to
implement a pager policy or a disciplinary policy to assure that it will have
the services of its qualified employees to perform the necessary work.



I.

All overtime will be reduced to zero at the end of each calendar year period.



J. OVERTIME COVERAGE PROCEDURE.

Overtime hours shall be shared equally by all employees in the Work Group, as
far as practical for the efficient operation of the plant, or on the following
basis:



1. Maintenance

a.

All Maintenance overtime shall be posted by area and Work Group. This time,
hours paid for straight-time basis, and two (2) times hours paid but turned
down, will be posted by the Company. It shall be the responsibility of the
Company to keep this time accurate daily. Overtime will be grouped by area Work
Group.



b. Holdovers.

The Work Group will offer (holdover) overtime to employees who are already
working on the job according to the following procedure:



The personnel already working on the job will be offered the work first,
regardless of their normal overtime group.

In the event the assignment involves work in process, and continuity of the work
is required, Company may assign the employees already working the job. If a
group consists of both central and resident personnel, the resident personnel on
the job will be offered the work first. If additional personnel are needed, the
work will be offered to the central personnel on the job prior to offering it to
the resident personnel who are not working the job at the time the overtime
occurs.

If the job has not been started, the first employee held over shall be the
lowest qualified journeyman mechanic from the group involved, and all succeeding
personnel required for the job shall be obtained by beginning with the lowest
qualified employee in the group (journeyman, 3rd year mechanic, 2nd year
mechanic, 1st year mechanic, or utility person), until the job is manned. In the
event that additional help outside the group is needed, the Work Group will
contact the lowest qualified employee (journeyman, 3rd year mechanic, 2nd year
mechanic, 1st year mechanic, and utility person) from the central maintenance
group until the job is filled. If for some reason the job still cannot be
manned, the Work Group shall call the other two resident groups in the same
order until all are called. All holdovers should be notified as early as
possible before quitting time.

In the event sufficient volunteers are not obtained, employees may then be
mandatory assigned.

The Work Group will start to fill hold-over requirements as well in advance of
2:00 p.m. as practicable. If by 2:30 p.m. the required hold-over personnel have
not been obtained, the Company will notify the junior qualified employee that
they may be required to stay over. The Work Group will continue to try to obtain
the personnel requirements through the established overtime procedure until 2:30
p.m. At this time, personnel requirements not already fulfilled will be obtained
by assigning the junior qualified employee in the maintenance department to stay
over.

c. Call-outs.

On call-outs the Company will first call the qualified journeyman who has worked
to the lowest in number of call-outs from the group concerned. All succeeding
personnel required for the job shall be obtained as in the preceding paragraphs.



d. Planned Overtime.

The group concerned will be assigned to planned overtime first, beginning with
the lowest qualified journeyman and continuing as above until all personnel in
the group have been assigned. When additional personnel are required, they will
be assigned from the Central Maintenance group by assigning the lowest qualified
employee first, and so on until the job is properly staffed.



When out-of-classification work in the Automotive Shop must be offered to
mechanics, and it is known by 2:00 p.m. the day before the work is assigned, the
Company agrees to offer the work to the junior qualified employee(s) at the time
the work is offered. There may be some instances when special skills are
involved and would preclude following this procedure. Such cases will be
discussed with appropriate Union Officials. It is understood and agreed that
this arrangement will not be extended to other jobs or work assignments.

e

. Scheduled Shutdowns. Work performed on straight days, or on around-the-clock
shifts shall be handled as in the past, i.e., by the area people involved, and
whatever additional help is needed may be obtained from any overtime group.



f.

Prior to major scheduled turn-around, the Company will advise the Union of work
arrangements.



g.

When Central Maintenance employees are scheduled to work during a shutdown or
start-up of at least four (4) working days duration, they shall share overtime
on an alternating basis with maintenance people in the area, with an employee
from the area scheduled first.



Example: 1st Person - Area

2 People - Area, Central

3 People - Area, Central, Area

4 People - Area, Central, Area, Central

h.

When work needs are great and cannot be met by personnel from the area concerned
and Central Maintenance, the other resident areas are to be called starting with
the lowest qualified employee, and so on until the job is staffed.



2. Production.

The following overtime procedure is to be used by each area work group in the
Production Department:

a.

If a section in a department is not in operation, then the operators from that
section may be moved, if qualified, to fill vacancies or to perform other
duties.



b.

The overtime in each production department will be grouped into the usual job
classification that the employee normally works. All temporary vacancies will be
filled by the usual job classification that the overtime occurs. If the
vacancies cannot be filled in this manner, they will be offered to the qualified
operator lowest in overtime hours in that department. It is the work group on
duty's responsibility to fill the vacancies. If the vacancies cannot be filled
in this manner, and the employees who are on duty refuse to accept holdover
overtime assignments, they shall be subject to disciplinary action. Such
assignments shall be deemed mandatory.



c.

If an operator informs the plant at least three (3) hours before his scheduled
shift begins, any overtime worked as result of this absence will be offered
first to the qualified employee lowest in overtime in the classification. In the
event of an unscheduled absence before shift change, the employee who is
presently staffing the job (except when employee is in training, regardless of
their classification will be required to continue working until properly
relieved or may accept the overtime opportunity. If an operator does not inform
the plant of their absence at least three (3) hours before their shift change,
then the employee who is presently staffing the job (except when the employee is
in training), regardless of their classification, will be given the choice of
the overtime.



d.

If the operator contacted desires the full eight (8) hours, he/she may work the
entire shift. If the operator wishes to work only one-half (1/2) of the shift,
he/she will be required to remain on duty until properly relieved by another
qualified operator who can be obtained. Operators who are contacted may be
mandatory assigned to perform the overtime work if other volunteers cannot be
reached. If any operator is contacted and declines the overtime, then he will be
charged twice (2) the number of hours actually paid to the employee who accepted
the work.



e.

If it appears that vacancy will be for an extended period, the operators in that
classification may be pre-scheduled to work the overtime.



f.

When a temporary job is posted in operation, the employee who gets the job will
share overtime in that area.



g.

It is the Work Group on Duty's responsibility to post daily overtime hours on
the overtime board. This time, hours paid on a straight-time basis, and two (2)
times hours paid but turned down will be posted daily in each area, unless there
are unusual circumstances which make a delay in posting necessary.



h.

It is realized that the Work Group is responsible for filling a shift. In every
case, operators are required to fill the job while the Work Group proceeds to
fill vacancies by means of this procedure.



In the event, overtime distribution and/or call-out procedures do not provide
the Company with sufficient qualified personnel to perform the overtime work,
the Company shall have the right to assign qualified personnel. Failure to work
such mandatory overtime shall constitute just cause for disciplinary action.

ARTICLE 11

12-HOUR SHIFT AGREEMENT

Some employment conditions which apply to employees who work on 12-hour
continuous shift operations may be different than those described in various
Articles of this Agreement. A special Letter of Agreement concerning 12-hour
shift employees is attached as APPENDIX "B" to this Agreement.

ARTICLE 12

ABSENCES

A.

All employees must obtain written permission from the Company no less than
twenty-four (24) hours in advance for all absences from work for personal
reasons except in cases of personal illness, illness or death in the employee's
immediate family, or other emergency making such advance notice impossible. In
case of such emergency, the employee will provide the Company as much advance
notice as possible.



B.

An employee absent for two (2) days or more shall not be permitted to return to
work unless they notify the Company at least four (4) hours prior to the start
of their shift that he/she is returning to work. This notification shall not
serve to excuse unexcused absences. The Company shall have the right to require
an employee to submit a medical certificate justifying his absence.



C.

When an employee is absent for thirty (30) or more consecutive calendar days for
any reason, including layoff, the number of their overtime hours will be
increased by the number of hours the average of their work group has increased
during their absence.



D.

When an employee is absent from their assigned schedule for a definite period of
time (eight hours, one day, one week, etc.) their name will not be called for
overtime work to be performed during their time off.



E.

When an employee is absent from their assigned schedule for an indefinite time,
their name will be removed from the overtime list until the employee calls in to
report that they are available for work.



ARTICLE 13

WAGES

A.

The hourly wage rates shall be as shown in APPENDIX "A" attached hereto and made
a part of this Agreement.



B.

The Company shall advise the Union of the proposed basic hourly rate for any new
work established after the date of this Agreement. Upon request of the Local
Union representatives, the Company will negotiate with them concerning such
rate, provided that the Union so requests within thirty (30) days from the
establishment of such rate. If agreement is not reached on the new rate, the
matter will be appealed to the fourth (4th) step of the Grievance Procedure.



C.

When an employee is temporarily assigned to a job paying a lower rate of pay,
he/she shall be paid his regular hourly rate.



D.

When an employee is temporarily assigned to a higher rated job for a purpose
other than that of training or instruction, he/she shall receive the rate for
the job to which he/she is so assigned for all hours worked on such higher rated
job.



E.

An employee who actually works for four (4) hours or more on seven (7)
consecutive days in the regularly established work week shall receive double (2)
their regular straight-time hourly rate for all hours worked on the seventh
(7th) consecutive day.



F.

A maximum of ten (10) employee members who have been trained and certified to
perform Hazardous Material Emergency Response shall receive twenty-five $.25)
cents per hour, (maximum 40 hours per week) while so assigned.



G.

An employee required to work on his/her normal scheduled day or days of rest or
on hours outside of his/her normal work schedule will be paid at one and
one-half (1-1/2) times their regular hourly rate, provided that they shall not
be entitled to premium pay for such day or days in any week in which he/she has
been absent without a satisfactory excuse on one or more scheduled workdays.



H.

Premium pay provided for, herein, shall not be pyramided on premium pay payable
under any other articles of this Agreement.



ARTICLE 14

SHIFT DIFFERENTIAL

A.

Employees who are scheduled on multiple shift operations shall be paid a shift
differential of forty cents ($0.40) per hour for all time worked during the
hours of 2:00 p.m. to 10:00 p.m. shift. Employees shall be paid a shift
differential of sixty cents ($0.60) per hour for all time worked during the
hours of 10:00 p.m. to 6:00 a.m. shift.



B.

The shift differential is not paid to employees scheduled on regular, single-day
shift operations who may work overtime into another shift; however, such
employees will be paid shift differential for scheduled hours worked during the
times listed in paragraph A above. All employees not scheduled on regular,
single-day shift operations are considered to be on scheduled multiple-shift
operations.



ARTICLE 15

VACATIONS

A.

All regular employees of the Company shall be granted a vacation of one (1) week
after one (1) year of continuous active service, two (2) weeks after three (3)
years of continuous active service, three (3) weeks after five years of
continuous service, and four (4) weeks after fifteen (15) years of continuous
active service.



B.

Employees who have one (1) or more years of continuous service as of January 1st
(except for new employees provided for below) will be granted vacations during
the calendar year January 1st to December 31st, provided that they have worked a
minimum of one thousand (1,000) continuous active hours during the preceding
calendar year. The following hours will be counted in determining whether or not
employees have worked a minimum of one thousand (1,000) continuous active hours
during the preceding calendar year:



1.

Hours actually worked;



2.

Holidays paid for but not worked;



3.

Forty (40) hours for each week of paid vacation;



4.

All hours lost due to compensable, job-related injuries, maximum 800 consecutive
hours lost in the first calendar year of such injury; and



5.

All hours lost by Union officials for Local Union business pertaining to
Cherokee Nitrogen as approved by the Plant Manager.



C.

A new employee shall become eligible for his/her first vacation with pay upon
his/her first anniversary date, provided that he/she has worked a minimum of one
thousand (1,000) continuous active hours during his/her first anniversary year,
counting as hours worked those set forth in paragraph B above. An employee will
qualify for his/her second vacation to be taken not earlier than January 1st
following his/her first anniversary date, by fulfilling the contractual
requirements set forth in paragraph B above, provided that the second vacation
cannot be taken earlier than six (6) months after the employee's completion of
his/her first vacation.



D.

Pay for each week of vacation to which an employee is entitled shall be computed
on the basis of forty (40) hours at the particular employee's regular
straight-time rate of pay.



E.

Vacations will be granted only during the year in which they are due, and they
may not be carried over or taken advantage of during subsequent years.



F

. Allocation of the individual's time for taking the vacation during the
vacation season from January 1st to December 31st shall be subject to the
approval of the Company in order to ensure orderly efficient operation of the
plant. Vacation scheduling shall be from January 1st until March 1st.



G.

In the event of termination of service due to death, provided that at the time
of death of such employee he/she had become eligible to receive a vacation that
had not been granted, payment in the amount equal to that which would have been
paid to the employee for such vacation shall be made to the beneficiary of the
group insurance carried by the employee. Also, if the employee had worked one
thousand (1,000) hours in the present year, the same beneficiary will receive
payment for the vacation the deceased employee would have been eligible for if
he/she had been on the payroll during the following year. This payment of the
following year's vacation will be made during January of the following year.



H.

Vacation pay for any employee entitled to a vacation, will, upon request to
management, be paid to the employee. Requests must be on time cards two weeks
prior to vacation.



I.

Employees entitled to a vacation will not be allowed to take money in lieu
thereof except that the Company may, with the employee's consent, pay him/her
vacation pay in lieu of time off for vacation for any weeks of vacation due
him/her in excess of one (1) week in any eligibility vacation period. It is
understood that the preceding in no way diminishes the Company's right to
schedule a vacation shutdown.



J.

If an employee takes his/her vacation during a week in which a holiday occurs,
the amount of his/her vacation pay shall be increased by the amount of eight (8)
hours' pay at his/her basic hourly rate, in order to compensate for the holiday
pay to which he/she would have been entitled had they not been on vacation. If a
holiday falls during an employee's vacation, it may be mutually agreed to that
he/she may receive an additional day off.



K.

Employees joining the Armed Forces of the United States shall receive their
previously earned vacation pay provided they have fulfilled all of the
contractual requirements for a vacation.



L.

Vacations will be granted only for continuous periods starting on Monday and
ending on Sunday, except by an employee's choice, he may take two (2) weeks one
(1) day at a time, or as he/she so desires, with approval from the Company and
at least a twenty-four (24)-hour notice.



M.

Employees who have become eligible to receive a vacation under the provisions
set forth in this Agreement and who thereafter leave the service of the Company
shall, upon request, be entitled to receive vacation pay in lieu of the vacation
they otherwise would have been eligible to receive.



N.

Deductions from vacation pay will be consistent with the earning period. For
example, if an employee received two (2) or more weeks of vacation pay, one or
more checks may be issued but the deductions will be calculated as if a separate
check was issued for each week.



O

. In the calendar year in which an employee terminates due to retirement, the
employee will receive what would have been the Employee's subsequent year's
vacation on a pro-rata basis. For every full calendar month the employee works
on an active basis, the employee will receive 1/12 of the following year's
vacation.



ARTICLE 16

HOLIDAYS

A.

The following shall be considered as holidays:



1.

New Year's Day (January 1st)



2.

Good Friday (Last Friday Preceding Easter)



3.

Memorial Day (Last Monday in May)



4.

Fourth of July



5.

Labor Day (First Monday in September)



6.

Thanksgiving Day (Fourth Thursday in November)



7.

Thanksgiving Friday (Fourth Friday in November)



8.

December 24th



9.

Christmas Day (December 25th)



B.

The term "holiday" is defined to mean the twenty-four (24)-hour period between
6:01 a.m. and 6:00 a.m. of the holiday. When a holiday falls on Saturday, the
preceding Friday shall be considered as the holiday, except when Friday is a
holiday also, then the preceding Thursday shall be considered as the holiday.
When a holiday falls on Sunday, the following Monday shall be considered as the
holiday, except when Monday is a holiday also, in which case the following
Tuesday shall be considered as the holiday. Shift workers shall be paid for
holidays on the day the holiday falls.



C.

One and one-half (1-1/2) times the regular hourly wage rate will be paid for all
work performed on the holidays listed in paragraph A above, in addition to such
holiday pay as the employee may be entitled to under the provisions of paragraph
D below.



D.

All regular full-time employees on the payroll shall receive holiday pay for
eight (8) hours at their basic hourly rate for each of the holidays set forth in
paragraph A above, provided that they report to work and work the hours as
scheduled on the last scheduled work day preceding and the first scheduled work
day following the holiday. In the event that a holiday occurs during the initial
calendar week in which an employee becomes laid off, or during the calendar week
in which an employee is recalled from layoff status, the employee will be
entitled to receive holiday pay if he/she is otherwise eligible.



E.

If an employee fails to report or fails to work the hours as scheduled on the
holiday, or fails to work the hours as scheduled on the last scheduled work day
preceding and the first scheduled work day following the holiday, he/she will
not receive holiday pay as provided for herein.



F.

If a regular employee is excused from work for all or any part of his/her last
scheduled work day preceding, or for all or any part of his/her work day
following a holiday, or both, he/she shall be regarded as having worked on such
day or days (for the purpose of qualifying for holiday pay), and they shall be
eligible to receive holiday pay if they otherwise qualified for holiday pay
under the terms of this Agreement, provided that the Company shall excuse
absences on such days on the same basis and for the same reasons as would apply
on any other day during the year. Employees not excused under the foregoing
circumstances will not qualify for holiday pay. Employees reporting off will not
automatically constitute an excused absence. Employees on short-term disability,
or long-term disability, or workers compensation will qualify for holiday pay
not to exceed six months (6). Eligibility begins the first full workday away
from work.



G.

There shall be no pyramiding of daily, weekly and holiday overtime.



ARTICLE 17

FUNERAL LEAVE PAY

A.

In the case of the death of a member of the immediate family of a regular
employee, the employer will, when requested in advance, grant a maximum of three
(3) days (twenty-four hours) paid leave of absence, and in no case will the paid
leave of absence extend beyond the day immediately following the day of the
funeral.



B

. The term "immediate family" as used herein is defined as consisting of the
following members of the employee's family only: mother, father, spouse,
children, brother, sister, mother-in-law, father-in-law, son-in-law, daughter-in
law, stepfather, stepmother, stepson, stepdaughter, grandparents, grandchildren,
brother-in-law, sister-in-law, and spouse's grandparents.



C

. When a death occurs to any such member of an employee's family, he/she shall
make written application in advance to the Plant Manager for such paid leave.
Such paid leave will not be granted in instances when the employee otherwise
eligible does not attend the funeral. The employee absent on a paid funeral
leave shall not be eligible for any overtime which is scheduled during the
period of such employee's leave. If a holiday falls during the paid leave of
absence, the employee will not receive both holiday pay and paid leave of
absence.



D.

The employee will not be entitled to funeral leave pay for any day falling
within the three (3) day leave of absence which is not a scheduled work day for
the employee or when the employee is on vacation.



E.

The rate of pay shall be the regular hourly rate of the employee and for regular
scheduled work.



ARTICLE 18

JURY DUTY

A.

All regular full-time employees (not including casual or part-time employees)
who have been in the continuous service of the Company for six (6) months or
more, shall be paid wages amounting to the difference between the amount paid to
them for jury service and the amount they would have earned at their basic
hourly rate had they worked on such days with their regular work group.



B.

No difference shall be paid if the employee received a greater amount for jury
service than he/she would have earned working in his/her work group at the basic
hourly rate.



C.

Employees who are absent due to layoff, vacation, sickness or injury, or other
leaves of absence shall not be entitled to receive difference payments under
this article during such periods of absence.



D.

No difference payments for jury service shall be paid in the case of an employee
who is absent on the last scheduled work day prior to starting jury service.



E.

No difference payments for jury service shall be paid to employees who fail to
report to work and work the hours on any scheduled work day on which their
service was not required in court



F.

In order to receive difference payments as above provided, each such employee
must furnish to the Company a certificate of service duly signed by the Clerk of
the Court.



G

. Employees scheduled to work after 10 PM for eight (8) hours on days of
required jury duty will be excused from work for this time period and will
receive the difference between the amount paid to them for jury service and the
amount they would have earned at their basic hourly rate had they worked on such
days.



ARTICLE 19

PAYDAY

The parties agree to the present payday which is every other Thursday at 3:30
p.m. to 5:45 p.m. and Friday at 6:00 a.m. Employees whose scheduled shift ends
at 2:00 PM will be permitted to get their checks at 2:00 PM.

ARTICLE 20

MEAL ALLOWANCE PROVISIONS

A

Whenever an employee is required to work overtime, five dollars ($5.00) meal
money or a meal will be provided at the end of two (2) hours' work and each four
(4) hours thereafter, provided that said employee has completed an eight
(8)-hour shift immediately preceding such overtime assignment.



B

. The Company will not furnish a lunch for an employee called in to work a
regular eight (8)-hour shift for anyone who is sick or absent provided that more
than two (2) hours' notice is given. If less than two hours' notice is given,
the Company will provide a meal.



C

. If an employee is called out on an emergency basis, he/she will be furnished a
meal after completing four (4) hours' work and each four (4) hours thereafter as
long as he/she is required to stay on the job.



D.

Whenever maintenance work is scheduled on a twelve (12)-hour relief basis, that
is, one crew relieving another each twelve hours, the Company will provide the
second meal and allow both meals to be eaten on Company time. It is mutually
understood that these meal periods will be held as short as possible in order to
keep the work going.



E.

Whenever maintenance work is scheduled on an extended day or holdover basis and
one crew does not relieve another, the first meal period will be for thirty (30)
minutes and shall be on the employee's own time. The Company will furnish
additional meals as required, and these will be on Company time.



 F. A non-shift worker required to work any part of his/her meal period shall
    receive pay for his/her

entire meal period unless he/she is given a full-length lunch period later in
the shift at the employee's option.

G. Production employees working 8-hour shifts will eat their lunch on Company
time at such hours as their duties permit.

ARTICLE 21

WORKMEN'S COMMITTEE

A

. There shall be an employee Workers Committee comprised of the Local Union
President, Vice-President, Recording Secretary and not more than two (2) other
Committee persons. The Union shall certify to the Company from time to time the
names of the Workers Committee persons who shall be employees of the Company,
and the Company shall not recognize any committee person until his / her name
has been so certified. The Workers Committee as a committee, shall negotiate and
settle grievances in Steps 3 and 4 of the Grievance Procedure.



B

. Time spent by employees in the investigation and settlement of grievances
shall be on the employee's own time.



C

. During contract negotiations the number of committee members may be increased
to six (6) active employees.



ARTICLE 22

GRIEVANCE PROCEDURE

Should any difference arise between the Company and the Union, or between the
Company and employees, or between employees of the Company, or should trouble of
any kind arise in the plant, there shall be no strike, stoppage, slowdown,
suspension of work or boycott on the part of the Union or its members or the
employees, or lockout on the part of the Company on account of such dispute.

First Step

The employee shall first take his grievance up with his foreman, and, only if
the aggrieved employee requests, a committeeman shall be given an opportunity to
be present.

If the grievance is not settled, it shall, within five (5) working days
thereafter, be reduced to writing on a form provided by the Union, signed by the
employee, and presented to the foreman, who shall, within five (5) working days
after receipt thereof, give his written answer to the grievance.

No grievance will be considered unless it has been submitted to his foreman
within five (5) working days from the date the employee knew or should have
known of the occurrence giving rise to the dispute.

Second Step

The grievance shall be considered settled unless within five (5) working days
after receipt of the foreman's written answer, a Union committeeman notifies the
Area Superintendent that he desires additional processing of the grievance.
Management will arrange a meeting with the grievant and one committeeman. Such
meeting will be held no later than ten (10) working days after receipt of the
Union's appeal.

The Area Superintendent or his designated representative shall provide a written
answer to the grievance within ten (10) working days after the close of the
Second Step meeting.

Third Step

In the event the Union is not satisfied with management's Second Step answer, an
officer of the Union, may, within five (5) working days after receiving the
Second Step answer, notify the Plant Manager and/or his designated
representative, in writing, that he wishes to submit the matter for further
consideration. At the same time, the Union shall provide a written statement of
the contractual reasons the Company's Second Step answer was not accepted. The
Plant Manager, and/or his designated representative will discuss the matter with
the Workmen's Committee and, if the Union requests, an International Union
Representative or the President of Local 417 G, at a time to be mutually agreed
upon. The Plant Manager and/or his designated representative shall provide a
written answer to the grievance within ten (10) working days after the close of
the discussions.

Fourth Step

If the answer of the Plant Manager, or his designated representative, does not
settle the grievance, the International Representative of the Union may request
that the grievance be submitted to an impartial arbitrator, providing the
grievance is one which does not involve matters in which arbitration is
specifically prohibited, under the terms of Article II of this Agreement. The
Union must then notify the Plant Manager of that fact, in writing, within thirty
(30) days after the date the Third Step answer was rendered.

The International Union Representative and the Company shall make written
application to the Federal Mediation and Conciliation Service requesting a nine
(9) member panel from which the parties shall select an arbitrator. The parties
shall alternately strike eight (8) names, one at a time. The remaining panelist
shall serve as arbitrator. It is understood that, starting with the first
arbitration case, following the date of execution of this Agreement, the Union
shall strike the first name. Thereafter the determination of which party strikes
first will be made by the toss of a coin. Both the Company and the Union shall
have the right to reject one entire panel submitted by the Federal Mediation and
Conciliation Service.

When the arbitrator has been selected, he shall meet for the consideration of
the grievance as soon thereafter as is practical. Any such meeting of an
arbitrator shall be held in a location the parties unanimously decide upon.

Any such arbitrator shall decide only the grievance submitted to him, upon
testimony presented to him, by the Union and the Company, and shall render his
decision in writing.

The jurisdiction of the arbitrator shall be limited to a grievance involving the
interpretation or application of the specific provisions of this Agreement.

Except as otherwise specifically provided in this Agreement, the arbitrator
shall have no power to change the wages, hours, or conditions of employment set
forth in this Agreement; he shall have no power to add to, subtract from, or
modify any of the terms of this Agreement; he shall deal only with the grievance
which occasioned his appointment. He will require that the Union has the burden
of establishing its position on behalf of the employee, except in discipline or
discharge cases, where the burden will be on management.

The parties hereto shall fully comply with the award or decision made by any
such arbitrator, and the decision of the arbitrator will be final and binding on
both parties. The fee and expenses of the impartial arbitrator shall be borne
equally by both parties. The expense of witnesses for either side shall be paid
by the party requesting the witness. The total cost of the stenographic record
which may be made and all transcripts thereof shall be paid for by the party
ordering the same. If a stenographic record is made by either party, the other
party shall receive a copy thereof only if the other party states at the outset
of the hearing that he is requesting a copy of such stenographic record and
agrees to pay one-half (1/2) of the cost thereof.

No provision of Article VIII or any other Article of this Agreement shall
deprive any employee covered by the terms of this Agreement of any right to
which it may be entitled under Section 9(A) of the Labor Management Relations
Act of 1947, or any other statute of the United States.

In cases involving verbal or written reprimands, a grievance may be filed and
processed through Step Three, but may not be submitted to arbitration. The Union
has authority to process, abandon, or settle grievances on behalf of employees.
The arbitrator may herein determine only one grievance at a time without the
express agreement of the Company and the Union.

The grievance and arbitration provisions provided for herein, in addition to any
other right or obligation under the Agreement, are limited to grievances and
claims arising and actually filed in writing during the term of this Agreement.
The parties recognize the principle that the Company's action governs until and
unless modified by an arbitration award which is in conformity with the
provisions of this Agreement, and that the Union may not, and will not, apply to
any court for interim relief of any kind pending such an arbitrator's award.

In any case involving discharge or a disciplinary suspension, a grievance may be
filed in Step Three, but the grievance must be submitted no later than three (3)
working days following notice of the action, or the action becomes final.

In cases involving written discipline up to and including discharge, a copy of
the action notice will be given to the employee involved and a copy furnished to
the on-site committeeman.

The parties agree to follow each of the foregoing steps in the processing of a
grievance and, if in any step the Union fails to proceed within the time limits
therein set forth, the grievance shall be considered settled, based on the
Company's answer in the last step through which it was processed. The parties
further agree that if in any step the Company's representative fails to give his
written answer within the time limit set forth, the Union may advance the
grievance to the next step at the expiration of the time limits. All time
limitations set forth herein shall be exclusive of Saturdays, Sundays, and
holidays. Time limits set forth in Step Four may be extended in writing only by
mutual agreement between the International Representative and the Plant Manager.

ARTICLE 23

LEAVE OF ABSENCE

A.

The Company will grant leave of absence, without pay, not to exceed one (1) year
to one (1) employee who is elected or appointed to a full-time position with the
Union, upon ten (10) days' written request. Upon ten (10) days' notice of his
/her desire to return to work for the Company, given not later than one (1) week
after he/she ceases to occupy such full-time position or after the termination
of this Agreement, whichever is earlier, he/she shall be returned to the
Company's employment in line with his/her original seniority rights unimpaired.
The Union shall notify the Company promptly when an employee of the Company on
leave of absence under this paragraph B ceases to occupy such full-time
position. A leave of absence granted under this paragraph B shall become void
and the employee's seniority rights shall be forfeited if such employee accepts
other employment or engages in other work.



B.

The Company may within its sole discretion grant a leave of absence, without
pay, not to exceed thirty (30) days in any one year, for personal reasons,
without loss of seniority.



C.

Requests for leaves of absence must be in writing no less than fourteen (14)
working days in advance of to the start of the absence. Leaves of absence will
not be granted for the purpose of allowing an employee to take another position
temporarily, try out new work, or venture into business for himself.



ARTICLE 24

MILITARY SERVICE

A.

Except as otherwise provided by law, an employee who is inducted into (or joins
voluntarily during a national emergency) the armed services of the United States
shall be granted a leave of absence during the period of such service, during
which period his/her seniority shall accumulate, provided, however, that if
he/she voluntarily re-enlists for an additional period, he/she shall not
accumulate seniority during such additional period of service and shall not be
entitled to the re- employment rights and privileges hereinafter set out. Upon
termination of his/her military service in the first instance, the employee
shall be offered re-employment in line with his/her seniority as may be
available, which he/she is capable of doing, at the current rate of pay for such
work, provided that he/she meets the following requirements:



1.

He/she has been honorably discharged.



2.

He/she is physically able to do the work.



3.

He/she reports for work within ninety (90) days after the date of his/her
discharge, or ninety (90) days after hospitalization continuing after discharge,
for not more than one (1) year.



B.

A regular employee having more than one (1) year of continuous service who is
granted a leave of absence to perform summer military training under the
National Armed Forces Reserves, including Army, Navy or Marine Corps Reserves or
State National Guard, shall be paid for the period of such leave, not to exceed
two (2) weeks in any calendar year, the difference between his/her pay while
performing such training and the compensation he/she would have received at
his/her regular hourly straight-time rate had he/she worked the number of
straight-time hours which his/her regular crew worked during such two (2)-week
Period.



C.

This provision does not apply to employees who perform such training duties
during periods of layoff, vacation, or during any other periods of recognized
leave of absence, nor does this provision apply unless the employee works on
his/her last scheduled work day prior to the leave granted and his/her first
scheduled work day thereafter.



ARTICLE 25

SAFETY AND HEALTH

A.

The Company recognizes a Health and Safety Committee consisting of two (2)
members selected by the Union, and one representative from Management. The
Company will make reasonable provisions for the safety and health of the
employees during their hours of employment consistent with all governmental
regulations. Such protective devices and other safety equipment as may be
necessary to properly protect employees from injury shall be provided by the
Company without cost to the employee.



B.

Adequate ventilation, drinking coolers, showers, and safety equipment such as
respirators goggles, gloves, and any other safety devices as may be determined
from time-to-time shall be provided by the Company without cost to the
employees.



C.

The Union agrees that in order to protect the employees from injury and to
protect the facilities of the plant, it will cooperate to the fullest extent in
seeing that the safety rules and regulations are followed and that it will lend
its whole-hearted support to the safety program of the Company.



The Company recognizes a Health and Safety Committee consisting of two (2)
members selected from the by the Union, and one representative from management.
This committee will be maintained for purposes of making monthly inspections of
the plant facilities and making recommendations to improve safety and
housekeeping. Such members of the bargaining unit who serve on the team will be
excused from work, with pay, on the day of the committee inspection.
Recommendations of the Health and Safety Committee will not be subject to the
provisions of Article 22 - Grievance Procedure.

ARTICLE 26

DISCRIMINATION

Neither the Company nor the Union shall discriminate against any employee with
regard to the terms and conditions of employment on the basis of race, color,
creed, national origin, sex, age, handicap, religion, or because of membership
or non-membership in a Union.

ARTICLE 27

BULLETIN BOARDS

A.

The Company will provide one bulletin board in each of the four (4) areas for
the purpose of posting official Union notices restricted to the following:



1.

Notices of Union recreational and social affairs;



2.

Notices of Union elections;



3.

Notices of Union appointments and results of Union elections; and



4.

Notices of Union meetings.



B.

The bulletin boards shall not be used by either party for disseminating
propaganda of any kind, posting or distributing pamphlets or political matter,
advertising, or for notices adversely reflecting upon the Union or the Company.



ARTICLE 28

SICKNESS BENEFITS

GROUP INSURANCE AND PENSION

. For the year beginning January 1, 2005, the employee share of the cost of
GROUP INSURANCE BENEFITS for the following enrollment categories, payable
bi-weekly, is as follows:



Employee only

Employee & Dependents

Effective January 1, 2005, employee cost share will be determined, for the years
2005, 2006, and 2007, based on the employee paying 25% of the actual utilization
cost from November 1, of the previous year through October 31 of the current
year, payable bi-weekly.

Employee should refer to Summary Plan Descriptions and Flex Plan enrollment
materials for details of Preferred Plan Benefits, co-payments, employee premium
changes, deductibles, co-insurance coverage and periodic amendments as may be
made by the Plan Sponsor from time to time.

Effective with the date of this Agreement, the Company agrees to pay the cost of
a basic employee long-term disability plan with a maximum benefit of 50% of the
monthly pay up to $1,000.00 per month. Effective with the date of this
Agreement, the Company agrees to pay the cost of basic life insurance equal to
one (1) times an employee's annual income, maximum of $50.000.00.

Dental and vision coverage will be made available as an option. The employees
may elect to purchase the insurance by paying the required premiums each pay
period through payroll deductions.

Employees should refer to the Select Summary Plan Description and the Benefit
enrollment materials for additional information on coverage.

MEDICAL EVIDENCE AND RETURN TO WORK.

The employee's disability and its continuation must be affirmed by acceptable
medical evidence showing the result of examinations made at appropriate
intervals throughout the period of absence, such intervals to depend upon the
nature of the disability. The Company will provide a form on which such
statements may be submitted by the employee's doctor.



If a disagreement arises between the Company's doctor and the employee's doctor
as to the employee's ability to return to work, the Company's doctor and the
employee's doctor shall agree upon a third doctor who shall make a determination
as to the employee's physical ability to work and the decision of such third
doctor shall be final and binding. Any fee or expenses of such third doctor
shall be divided equally between the Company and the employee involved.

RETURN TO WORK PROGRAM

. For employees who have suffered work related illnesses/injuries, the company
will continue its practice, when possible, of providing modified duties in an
effort to help employees in the transition from non-ability to work, to full
capacity work. The company also reserves the right to limit the number of
employees in this program. In such case, seniority and qualifications will
prevail. When applicable, the Company will use occupational function capacity
evaluations, developed by certified physicians and therapist, to determine an
employee's ability to return to full capacity work or modified work duty. A
modified duty work arrangement is intended to be a temporary accommodation and
not to exceed four (4) to eight (8) weeks; however, in the event that an
employee cannot return to full capacity work after said period, the Company will
consider establishing a second modified duty work arrangement, but not to exceed
an additional four (4) to eight (8) week duration. An employee returning to work
on a modified work duty program will be entitled to his/her normal wage rate as
recorded in Appendix "A" of this Agreement. In such event there is no guarantee
for overtime work; but any overtime assignments will be offered to the employee
only if he/she possesses the physical and endurance requirements of the
assignment.



The Company agrees to administer the Return - To - Work program on a
non-discriminatory basis, and the employees at this work location agree not to
abuse the opportunities provided under this program. This Return - To - Work
program is not intended to adversely affect any other bargaining unit employee.

A

RTICLE 29



DISCHARGE

In the event that an employee is discharged and the employee considers such
discharge to be without just cause, such action must be appealed to the fourth
step of the grievance procedure within forty-eight (48) hours of the time of
such discharge, excluding Saturdays, Sundays and holidays.

ARTICLE 30

GENERAL

A. MANAGEMENT EMPLOYEES WORKING.

It is agreed that supervisors are not to perform production or maintenance work
to the extent that it would deprive any worker of his/her regular job, or would
result in the layoff of a regular employee, or would prevent the hiring of
additional employees, if the amount of work warranted it. This, of course, does
not preclude a supervisor from helping out in emergencies or from giving
instructions to employees.



B. NOTIFICATION OF CURRENT HOME ADDRESS.

An employee must notify his/her supervisor whenever he/she changes his/her home
address.



C. CONTRACTORS.

The Company may contract out work at its discretion as long as bargaining unit
employees are not laid off as a result of contracting out bargaining unit work.



D. MAINTENANCE PERSONNEL ON 12 - HOUR SHIFTS

. The Company may staff Maintenance on 12-hour shifts as it deems necessary.
Maintenance employees with the required skills will be assigned by canvassing
the maintenance employees with those skills, by seniority.



ARTICLE 31

AUTHORIZED DEDUCTION

UNION SECURITY

Membership in the Union is not compulsory by state and federal law. Employees
have the right to join, not join, maintain, or drop their membership in the
Union as they see fit. Neither the Union, its agents, or any employee shall
exert any pressure on, or discriminate against an employee as regards to such
matters.

Union Security and Check-off. (a) Upon receipt of written authorization of any
employee who is a member of the union, all in accordance with the requirements
of the Labor Management Relations Act of 1947, as amended, from time to time,
the Company agrees to deduct from the earnings of such employees who are members
of the Union, assessments and weekly membership dues. It is agreed that the
Company shall check off weekly dues and assessments, each as designated by the
International Secretary-Treasurer of the Union.

Said deductions shall be made from such respective employee's pay in the
calendar month following the month in which the effective date of the employee's
membership in said Union occurs. The authorization will be on forms furnished by
the Union and approved by the Company. A copy which appears in the Appendix "E"
of the agreement. All such initiation fees, weekly dues and assessments, that
are deducted in this manner, shall be remitted by the Company to the
International Secretary-Treasurer. Pittsburgh, Pennsylvania, so long as the
authorization is validly in effect and not revoked by the employees.

A check for deductions shall be to the International Secretary-Treasurer,
Pittsburgh, Pennsylvania each current month, together with an itemized list of
all collections.

(b) The Union agrees to indemnify, hold, and save the Company harmless of, from
and against all claims, demands, suits, liabilities and expenses or other forms
of liability that may arise out of or by reason of action taken by the Company
for the purpose of complying with any of the provisions of this Article or in
reliance on any notice, authorization, or assignment furnished pursuant to said
provisions.

ARTICLE 32

SAVINGS CLAUSE

If any term or provision of this Agreement is, at any time during the life of
this Agreement, in conflict with any applicable valid federal or state law, such
term or provision shall continue in effect only to the extent permitted by such
law. If, at any time thereafter, such term or provision is no longer in conflict
with any federal or state law, such term or provision, as originally embodied in
this Agreement, shall be restored in full force and effect. If any term or
provision of this Agreement is or becomes invalid or unenforceable, such
invalidity or unenforceability shall not affect or impair any other term or
provision of this Agreement.

ARTICLE 33

STRIKES AND LOCKOUTS

During the term of this Agreement, neither the Union, its officers, agents,
members, nor any employee will authorize, instigate, aid, condone, participate
in, or engage in a strike, work stoppage, slow-down, boycott, sympathy strike,
overtime ban, or any other interruption or interference with work or any
impeding of production or business of the Company regardless of whether there is
a claim by the Union of a breach of this Agreement or of State or Federal law by
the Company. Any employee or employees who violate the provisions of this
Article may, at the sole discretion of the Company, be discharged or otherwise
disciplined. If an employee is disciplined or discharged for a violation of this
Article, the arbitrators jurisdiction is limited to a determination of whether
the employee engaged in activity prohibited by this Article.

The employer specifically has a right to proceed directly to court for an
injunction and any and all other legal relief for any breach of this Article.

The Company agrees that there shall be no lockout during the term of this
Agreement.

ARTICLE 34

TERM

This Agreement shall be effective as of the 12th day of November, 2004 and shall
remain in effect until and including 12:00 midnight on November 11, 2007 and
shall continue in full force and effect from year-to-year thereafter, unless
either party to this Agreement desires to change or modify the term or terms of
the Agreement. The party desiring the change or modification must notify the
other party to this Agreement, in writing, not less than sixty (60) days and not
more than seventy-five (75) days prior to the termination date or to any
subsequent anniversary date thereof.

EXECUTED AT CHEROKEE, ALABAMA THIS TWELFTH DAY OF NOVEMBER, 2004:

CHEROKEE NITROGEN COMPANY

Cherokee, Alabama Plant

THE UNITED STEELWORKERS OF AMERICA

AFL-CIO, CLC

S/Don Phillips

Plant Manager

  S/Leo W. Gerard

International President

S/John Nix

Plant Controller

  S/Jim English

International Secretary Treasurer

S/Andrew Palm

International Vice-President (Administration)

S/Leon Lynch

International Vice-President of Human Affairs

S/Connie Entrekin

District 9 Director

S/Claude Karr

Staff Representative

    S/Terry Daniel

President 417-G

    S/R. Longmire, Vice President     S/Bruce Black, Negotiating Committee    
S/Tim Davis, Negotiating Committee     S/S. O. Davis, Negotiating Committee    
S/J. D. Thomason, Negotiating Committee

APPENDIX "B"

12-HOUR CONTINUOUS SHIFT OPERATIONS

This agreement establishes the terms and conditions which are applicable when
production employees are scheduled on 12-Hour Continuous Shift Operations at the
Cherokee, Alabama facility. Explained herein are the procedures which apply to
bargaining-unit employees who work a modified "4-3-4-3" rotating-shift schedule
over a twenty-eight (28)-day period, consisting of the following:

--- Thirteen (13) twelve-hour shifts; and

--- One (1) four-hour shift.

Certain criteria must be met in the preparation of this 12-Hour Shift Agreement.
It is desirable to conform as closely as possible to the contractual pay
provisions under the current Labor Agreement, and it is essential that the
Company's cost and the employees' wages be equitable for the same amount of time
worked under both a 21-turn shift schedule and the 12-hour continuous shift
operations schedule (hereinafter referred to as the "12-Hour Shift Schedule).

Federal Wage and Hour Law requires that an employee be paid time and one-half
(1.5) for hours worked in excess of forty (40) hours in a work week. No other
overtime/premium payments shall be applicable to this 12-Hour Shift Schedule.

In order to satisfy legal and contractual requirements and to provide employees
with equitable pay for the same amount of time worked under both a modified
21-turn shift schedule and this 12-Hour Shift schedule, the Standard Hourly Wage
Rates listed in Appendix "A" of the current Labor Agreement will be adjusted for
the 12-Hour Shift Schedule. These adjustments are based on the ratio of
equivalent straight-time hours paid on the modified 21-turn shift schedule to
those on the modified 12-Hour Shift Schedule. The Adjusted Hourly Rates, which
are determined by multiplying the current Standard Hourly Wage Rates by a
factor, are applicable only for the proposed schedule. All hours worked or paid
outside this 12-Hour Shift Schedule, such as holdover overtime or call-outs,
will continue to be paid on the basis of the Standard Hourly Wage Rates listed
in APPENDIX "A" of the current Labor Agreement.

I. CONDITIONS FOR SHIFT SCHEDULE.

The conditions under which the 12-Hour Shift Schedule will be implemented are as
follows:



A.

Coverage of shift vacancies will be mandatory in accordance with the existing
requirement that an employee may not leave his/her work area until properly
relieved.



B.

The Company requires the Union employees to hold over or be available for
overtime (by pager) to man the jobs when vacancies occur. If problems are
encountered in filling vacancies, the Company reserves the right to cancel the
12-Hour Shift Schedule operations at any time with ten (10) days' notice.



C.

Vacations will be adjusted as defined herein for employees scheduled on 12-Hour
Shift Schedules.



II. PAY PRACTICES



A. Regular Scheduled Work Hours



1.

Base Pay



> > a.

In order to equalize the cost to the Company and earnings of the employee, it is
necessary to apply a factor of .9756 to the Standard Hourly Wage Rate for each
job class and to develop an Adjusted Hourly Wage Rate for each job class.



b.

Overtime worked as part of the regular 12-Hour Shift Schedule will be paid at
the Adjusted Hourly Wage Rate and referred to as Regularly Scheduled Overtime
(RSOT).



2. Shift Differential. An employee who works on the 12-Hour Shift Schedule
during a four-week period will receive thirty-three cents ($.33) Per hour for
all hours worked.


Example: An employee whose Standard Hourly Wage Rate is $13.94 per hour would be
paid as follows:

Standard Hourly Wage Rate

$13.94

Shift Differential

+ .33

Subtotal.

$ 14.27

Factor

x .9756

Adjusted Hourly Wage Rate

$13.92

   

Above rate applicable to Day and Night Shifts.

B. Overtime

1.

Overtime worked outside the regular 12-Hour Shift Schedule will be paid at the
Standard Hourly Wage Rates listed in APPENDIX "A" of the current Labor
Agreement.



2.

The computation of hours of days worked for the appropriate overtime premium
will be made under the terms of the current Labor Agreement except that during
the week of the 28-day cycle in which the employee is scheduled to work 48
hours, all of these hours, except unexcused hours, shall be considered hours
worked for the purpose of computing overtime. The work week shall begin at 6:00
a.m. on Monday and end at 6:00 a.m. on the following Monday. The work day shall
begin at 6:00 a.m. and end at 6:00 a.m. the following morning.



3.

Employees assigned to 12-Hour Shifts will eat their lunches on Company time at
such hours as their duties permit. No overtime lunches will be provided to
employees while working scheduled 12-Hour Shifts.



C. Holiday Pay

1

. On the 12-Hour Shift Schedule, a holiday will be paid as follows:



a.

Each of the two 12-Hour Shifts that work will be paid 1.5 times the Adjusted
Hourly Wage Rate for all hours worked on the holiday plus eight (8) hours of
holiday pay at the Standard Hourly Wage Rate.



b.

Each Off-Shift employee will receive eight (8) hours times the employee's
straight-time pay at his/her Standard Hourly Wage Rate.



2.

An employee who works on a holiday will be paid 1.5 times his/her Adjusted
Hourly Wage Rate only for all scheduled hours worked on the holiday plus eight
(8) hours of holiday pay at the employee's Standard Hourly Wage Rate.



3.

An employee who is scheduled off on a holiday will be paid eight (8) hours only
at his/her Standard Wage Rate.



4.

For purposes of the 12-Hour Shift Agreement, holidays will be the same as those
listed in Article 16 of the current Labor Agreement.



5.

An employee who is on a scheduled vacation on a holiday will be paid eight (8)
hours at the Standard Hourly Wage Rate, in addition to his/her vacation pay.



III. VACATIONS

A.

Employees on the 12-Hour Shift Schedule will qualify for vacations in accordance
with Article 15 of the current Labor Agreement.



B.

Vacation pay for an employee on the 12-Hour Shift Schedule will be computed in
accordance with the number of hours the employee would have been scheduled to
work had he/she not been on vacation. The number of hours of vacation time is
defined in the contract with the maximum being one-hundred sixty (160) hours per
year depending on eligibility. Vacation time remaining of less than one (1) week
will be taken as per the contract.



C.

One (1) vacation week equals the hours determined in paragraph B above.



D.

Vacations will be adjusted for the full year.



E.

A week of vacation under the 12-Hour Shift Schedule shall be a work week as
defined in Article 15, Section L of the current Labor Agreement, provided that
suitable standby coverage is maintained. It is understood that persons working
the 12-Hour Shift Schedule may take five (5) twelve-hour days of vacation one
day-at-a-time with approval from the Company and at least a twenty-four
(24)-hour notice.



IV. OVERTIME PROCEDURES.

In addition to paragraphs A and B of Section I of this Agreement, the following
shall apply:



A.

12-Hour Shift overtime coverage will be obtained from the replacement chart
shown on the 12-Hour Shift Schedule except as otherwise specified below.



B.

All employees on the 12-Hour Shift Schedule must make available to the Company a
telephone number where they can be contacted.



C.

The Company may, when such action is necessary to fill a job, require an
employee to work past the time when his/her vacation is scheduled to begin. The
Company will, however, review any undue inconveniences which may result from
such action.



D.

Overtime provisions in the Labor Agreement will govern those areas not
specifically excluded herein under this Section IV.



V. CALL-OUT AND SCHEDULE CHANGES

. Not withstanding any other provisions of this Agreement, call-outs of 12-Hour
Shift employees to vacancies on 12-Hour Shifts will be paid at the Standard
Hourly Wage Rate for those call-out hours. If an employee is rescheduled to a
12-Hour Shift, the employee will be paid according to the 12-Hour Shift
Agreement. An employee scheduled to work other than a 12-Hour Shift, but who
actually works a 12-Hour Shift, shall be paid at the applicable Standard Hourly
Wage Rate.



VI. MISCELLANEOUS BENEFITS.



A.

Jury Duty will be administered in accordance with the provisions of Article 18
of the current Labor Agreement.



B.

Funeral Leave Pay will be paid only for two (2) workdays (24 hours) at twelve
(12) hours each at the Standard Hourly Wage Rate.



VII. SCOPE OF AGREEMENT

A.

It is agreed that this 12-Hour Continuous Shift Operations Agreement supersedes
the current Labor Agreement in all areas where there may be a conflict.



B.

All areas not specifically covered by this Agreement shall be governed by the
terms and conditions of the current Labor Agreement.



C.

In the event of questions concerning the application of the 12-Hour Shift
Schedule, and/or unforeseen conflicts with the provisions of the current Labor
Agreement, such issues shall be referred to Human Resources for resolution.



D.

Any modifications and/or changes made to the existing terms and conditions of
the current Labor Agreement as a result of the Cherokee Nitrogen facility or any
portion thereof changing to this 12-Hour Shift Schedule shall be applicable only
during the term of this 12-Hour Continuous Shift Operations Agreement. In the
event that the 12-hour Shift Schedule is subsequently discontinued, the terms
and conditions of the current Labor Agreement will be given their normal
interpretation and application.



Schedules and Factor Determination

One (1) Four-Week Schedule

Week No. 1

Week No. 2

Week No. 3

Week No. 4

M

T

W

T

F

S

S

M

T

W

T

F

S

S

M

T

W

T

F

S

S

M

T

W

T

F

S

S

DAY

X

X

X

X

X

X

X

NIGHT

X

X

X

X

X

X

X

OFF

X

X

X

X

X

X

X

X

X

X

X

X

X

X

 

Factor:

Hours Worked

Hours Paid at Straight Time

1st Week

40

40

2nd Week

36

36

3rd Week

48

52

4th Week

36

36

Hours in 28-Day Cycle:

160

164

Thirteen 28-Day Cycles/Yr.

X 13

X 13

Number Hours Per Year:

2080

2132

      Factor Determination: 2080 / 2132= .9756    

APPENDIX "C

401(K) PLAN

Effective January, 2003, the company will contribute a sum based on 10% of a
maximum of $4,000.00 contribution by a plan participant. If a participant
employee contributes $4,000.00 during a plan year, the company's contribution
would be $400.00, for that plan year.

APPENDIX "D

The Cherokee Nitrogen Substance/Alcohol Abuse Policy and Procedure is made a
part of the Labor Agreement by reference.

LETTER OF UNDERSTANDING

February 22, 2002

A. During their negotiations, the Parties discussed Article 4, Work Groups,
Operations Skill Advancement/On-The-Job Training, and agreed as follows:

All employees who were hired on or after December 1, 1994, must complete all
levels of advancement outlined in Article 4, B. 2. for operations personnel and
in Article 4, D. 2. for maintenance work groups.

Employees hired before December 1, 1994, in either operations or maintenance
will only be required to complete the levels of advancement through Level 2.

B. The parties also agreed, as follows:

1. Red Circle Personnel listed below will receive first consideration for
available Utility Positions within all areas of the plant. Those individuals
are: Troy Martin; Charlie Pounders; J.T. Harrison; and Clyde Wallace.

The Parties agree that the positions they hold are not subject to the seniority
provisions of Article 10, Seniority, which relate to bidding and bumping
procedures.

In the event of a reduction in force which includes Red Circled utility persons,
plant seniority shall control any such reduction in force.

2. J.D. Maxwell, J.F. Oakes, and Ron Russell shall not be required to complete
the Operations and/or Maintenance Skills Advancement requirements of Article 4,
Work Groups, for Operations or Maintenance personnel.

COMPANY UNION

______________________ ________________________

SUBJECT INDEX


Subject

Article

Page

Adjustment of Grievances

22

19

Agreement  

1

Alcohol Policy

Appendix "D"

34

Arbitration

22

20

      Bulletin Boards

27

23

      Change of Home Address

30

25

Contracting Out Work

3

2

      Disability Benefits - Short Term

28

23

Discharge

29

24

Drug Policy

Appendix "D"

34

      EAP - Employee Assistance Program

28

23

Effective Date of Agreement  

1

Employee/Management Partnership

2

1

      Funeral Leave

17

17

      General

30

25

Grandfathering

Letter of Understanding

35

Grievance Committee

21

19

Grievance Procedures

22

19

Group Life Insurance

28

23

Group Medical Insurance

28

23

      Health Care Reimbursement Accounts (HCR)

28

23

Holidays

16

16

- Loss of Pay

16

16

- Observed Holidays

16

16

- Pay for Holidays Worked

16

16

Hours of Work

9

8

      Incentive Plan

Appendix "C"

33

      Job Bids

4

3

Jury Duty

18

17

      Layoffs - Advance Notice

7

6

Leave of Absence

23

21

- Approval

23

21

- Personal Reasons

23

21

- Union Business

23

21

Life and Medical Insurance

28

24

           

 

Subject (cont'd)

Article

Page

      Maintenance Department Work Groups

4

3

- Titles

4

3

- Qualifying

4

3

- Training Progression

4

3

Maintenance on 12-Hour Shifts

30

25

Management's Rights

3

1

Management Employees Working

30

25

Meal Allowance

20

18

- Meal Period of Non Shift Workers

20

18

Military Service

24

22

Military Training

24

22

      Operations Work Groups

4

2

- Titles

4

2

- Qualifying

4

2

- Training Progression

4

2

Overtime Procedures

10

9

- Call-outs

10

9,10

- Overtime Coverage Procedure

10

9

- Charged Overtime

10

9

- Maintenance

10

9

- Production

10

11

- Transfers From One Group to Another

10

9

- Reporting Pay - Guarantee

10

9

      - Production Overtime Procedures

10

11

      Payday

19

18

Promotions to Outside Bargaining Unit

5

5

Purpose of Agreement

2

1

Protective Equipment Safety Policy Procedure (SAF-17-Corp)



25



22

      Recognition of Union

1

1

Reduction In Force

7

6

Return to Work Program

28

24

Route of Advancement

4

2

      Safety and Health

25

22

- Safety and Health Committee

25

22

Savings Clause

32

26

Savings Plan - Section 401 (k)

Appendix "C"

33

Seniority

5

4

- Broken

5

5

- Filling Vacancies

6

5

- New Employees

5

5

- Plant-Wide Seniority

5

5

- Reductions in Workforce

7

6

- Seniority List

5

5

Shift Differential

14

14

      Wages

13

13

- Seven Consecutive Days Worked

13

13

     

 

Subject (cont'd)

Article

Page

      Sick Leave Agreement (Short Term Disability Benefits)

28

23

- Return to Work

28

24

- Return to Work Program

28

24

      Term of Agreement, Expiration Date

34

26

Twelve Hour Shift Agreement

Appendix "B"

30

- Maintenance on 12 Hour Shifts

30

25

      Union Dues and Checkoff

31

25

      Vacations

15

14

- Amount Paid

15

14

- During Holiday Week

15

15

- Money in Lieu Of

15

15

- New Employees - First Vacation

15

14

- Pay Following Death

15

15

- Qualifying Hours

15

14

- Retirement During Year

15

15

- Scheduling

15

15

- Weeks Paid Per Year

15

14

- When Paid

15

15

      Wage Rates

Appendix "A"

28

- Maintenance

Appendix "A"

28

- Operations

Appendix "A"

29

- Change in Work Schedules

8

8

- Paydays

19

17

- Premium Pay for Non-Scheduled Workday

13

13

- Shift Differential

14

14

- Wage Rates for New Jobs

13

13

Work Groups

4

2

Workman's Committee

21

19